DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant's submission filed on 19 November 2021 has been entered.  Claims 1-4, 6-10 and 12-18 are pending; claims 7 and 15 are amended; and claims 16-18 are newly added.


Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive.	
The applicant argues the Office action has improperly combined Jiang and Wei because the modification, proposed in the rejection under 35 U.S.C. 103, based on Wei would render the invention Jiang inoperable for its intended purpose.  The applicant states Jiang requires the use of EMG patch/surface electrodes adhered to the skin to measure both the “big toe response” and “anal bellows response” in order to place the lead.  The applicant further states  placing sensing electrodes on the lead proximate the sacral never would not sense the “big toe response.”  The examiner respectfully disagrees with applicant’s argument because Jiang clearly discloses, in addition to recording both the “big toe response” and “anal bellows response,” recording a stimulation-induced EMG motor response associated with the anal bellows only for each test [pars. 0019-0020, 0132].  Since Jiang teaches recording only the anal bellows response, positioning sense electrodes on the lead, as taught by Wei, would not render Jiang inoperable for its intended use.
The applicant also argues because Wei predates Jiang and Jiang lists alternatives to sensor patches that do not include electrodes on the lead, it would not have been obvious to modify Jiang with Wei. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  
claim 7 recites “control delivery, by the IMD. Of the electrical stimulation therapy” in line 28 which includes a period rather than a comma after IMD.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2016/0045747) in view of Wei et al. (US 2011/0118805).

[Claims 1, 7, 14] Jiang discloses a medical system (neurostimulation system, Fig. 3A #100, adapted for sacral nerve stimulation) comprising: 
an implantable medical device (IMD) (implantable pulse generator (IPG), Fig. 3A #10) [par. 0078], 
a lead coupled to the IMD (neurostimulation lead, Fig. 3A #20, connected to the IPG), the lead comprising a plurality of electrodes (neurostimulation electrodes, Fig. 3A #40) configured to deliver electrical stimulation to a target tissue site proximate a sacral nerve of a patient (the lead extends through the S3 foramen for stimulation of the S3 sacral nerve) [par. 0078], and
a plurality of electrodes to sense one or more bioelectrical signals proximate the sacral nerve (two sensing electrode pairs are provided for EMG sensing at two different muscle groups e.g. the perineal musculature (anal bellows) and big toe to measure sacral nerve stimulation and to determine lead position) [pars. 0080, 0101-0102, 0109-0110], 
wherein the IMD comprises: 
a stimulation generator programmed to deliver, via at least one electrode of the plurality of electrodes, electrical stimulation to a patient to treat incontinence or overactive bladder according to a plurality of electrical stimulation parameter sets (the IPG is programmed to deliver electrical stimulation pulses) [par. 0071, 0075], each electrical stimulation parameter set of the plurality of electrical stimulation parameter sets defining a respective electrical stimulation signal deliverable to the patient (test stimulations are selected or adjusted in proportional increments) [pars. 0021-0023; claim 1]; and 
one or more processors (clinical programmer (CP), Fig. 1 #60, and pulse generator may include a microprocessor and specialized computer-code instructions) [pars. 0073, 0087] configured to: 
deliver, using at least one electrode of the plurality of electrodes, electrical stimulation to the target tissue site based on the plurality of electrical stimulation parameter sets, wherein at least one of the plurality of electrical stimulation parameter sets is sufficient to induce activity of a muscle fiber or nerve (the test stimulations are selected or adjusted in proportional increments to achieve a desired stimulation-induced EMG motor response) [pars. 0021-0023; claim 1];
obtain, using at least one electrode of the plurality of electrodes, for each electrical stimulation parameter set of the plurality of electrical stimulation parameter sets, a respective signal representative of an electrical response the EMG signals), wherein the signal representative of the electrical response sensed from the patient comprises a bioelectrical signal corresponding to the activity of the muscle fiber or nerve (the test stimulations are selected or adjusted in proportional increments to achieve a desired stimulation-induced EMG motor response) [pars. 0021-0023; claim 1]; 
titrate electrical stimulation to determine, based on the obtained respective signals, a primary electrical stimulation parameter set that defines electrical stimulation therapy deliverable to the patient by the stimulation generator (the test stimulations are selected or adjusted in proportional increments to achieve a desired stimulation-induced EMG motor response to identify optimal programming parameters) [pars. 0009, 0021-0023, 0088, 0100, 0107; claim 1]; and 
control delivery, by the IMD, of the electrical stimulation therapy to the patient according to the primary electrical stimulation parameter set to treat incontinence or overactive bladder (once the desired stimulation-induced EMG motor response is determined indicating the optimum positioning and parameters, treatment is performed).
Jiang discloses electrical stimulation electrodes on the lead and separate sensing electrodes, including recording a stimulation-induced EMG motor response associated with the anal bellows only for each test [pars. 0019-0020, 0132], but does not disclose a lead comprising both electrical stimulation electrodes and sensing electrodes. 
Fig. 1 #16) comprising sensors for detecting changes in the contraction of the bladder.  The sensors may be electrodes for sensing sacral afferent nerve signals or electrodes for sensing urinary (or anal) sphincter EMG signals. In examples in which sensor is one or more electrodes for sensing afferent nerve signals, the sense electrodes may be carried on a lead (Fig. 1 #28) coupled to IMD. In examples in which the sensor is one or more sense electrodes for generating a urinary (or anal) sphincter EMG, the sense electrodes may be carried on the lead (Fig. 1 #28) coupled to IMD [par. 0070].  The lead includes electrical stimulation electrodes (Fig. 1 #29) in addition to the sensing electrodes [par. 0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system taught by Jiang by integrating the separate EMG electrodes for measuring anal muscle movement into the lead containing the electrical stimulation electrodes as taught by Wei in order to predictably electrically stimulate and measure EMG response in anal muscle using only implanted EMG electrodes.  The substitution of external EMG sensing electrodes for internal EMG sensing electrodes located on an implantable lead constitutes the simple substitution of one known type of EMG sensing electrode for measuring anal muscle response for another known type of EMG sensing electrode for measuring anal muscle response.  The skilled artisan would recognize that the resulting system would provide the same measure of anal muscle movement.

[Claim 2] Jiang discloses the stimulation generator is further configured to iteratively deliver electrical stimulation to the patient according to one electrical stimulation parameter set of the plurality of electrical stimulation parameter sets and obtain the respective signal representative of the electrical response sensed from the patient in response to the electrical stimulation delivered to the patient according to the one electrical stimulation parameter set until electrical stimulation from each electrical stimulation parameter set of the plurality of electrical stimulation parameter sets is tested (during EMG measurement the system is configured to adjust amplitude in increments for example from 0-1 mA in increments of 0.05 mA) [par. 0107].

[Claim 3] Jiang discloses the signal representative of the electrical response sensed from the patient comprises an electromyographic (EMG) signal of the patient [pars. 0080, 0101-0102, 0109-0110].

[Claim 4] Jiang discloses the signal representative of the electrical response sensed from the patient comprises a nerve recording of an active potential (action potential) of one or more nerves of the patient [par. 0013, 0094].

[Claim 6] Jiang in view of Wei renders obvious the implantable medical device is configured to deliver electrical stimulation to a first tissue and sense the electrical response from a second tissue different from the first tissue (the EMG electrodes are separate from the electrical stimulation electrodes and therefore deliver and sense from different tissues along the length of the lead).

[Claim 8] Jiang discloses the one or more processors are configured to select one electrical stimulation parameter set (optimal programming parameters) of the plurality of electrical stimulation parameter sets as the primary electrical stimulation parameter set [pars. 0088, 0100, 0129].

[Claim 12] Jiang discloses each electrical stimulation parameter set defines an electrode combination, a pulse width value, a pulse frequency value, and one of a current amplitude or a voltage amplitude (the IPG can be programmed to vary stimulation parameters including pulse amplitude in a range from 0 mA to 10 mA, pulse width in a range from 50 μs to 500 μs, pulse frequency in a range from 5 Hz to 250 Hz, stimulation modes ( e.g., continuous or cycling), and electrode configuration (e.g., anode, cathode, or oft), to achieve the optimal therapeutic outcome specific to the patient) [pars. 0088, 0110, 0134].

[Claim 13] Jiang discloses the electrical stimulation therapy comprises sacral neuromodulation [par. 0078].

[Claim 15] Jiang discloses each electrical stimulation parameter set comprises a signal amplitude (pulse amplitude in a range from 0 mA to 10 mA), a pulse width (pulse width in a range from 50 μs to 500 μs), a pulse frequency (pulse frequency in a range from 5 Hz to 250 Hz) and an electrode configuration (anode, cathode, or oft)), and wherein each electrical stimulation parameter set is different from each other (iteratively testing involving changing parameters to determine the optimum parameter set) [pars. 0088, 0110, 0134].  Wei discloses controlling a frequency of bursts of pulses, a number of pulses within each burst of pulses, a duty cycle [par. 0196].  It would have been obvious to one of ordinary skill in the art before the effective filing date to control these known electrical stimulation parameters to determine the optimal values for treating incontinence. 

[Claims 16-18] Jiang discloses to titrate the electrical stimulation to determine the primary electrical stimulation parameter set, the one or more processors are configured to automatically titrate (automation used to reduce the duration and complexity of the procedure and improve consistency of patient outcomes) [pars. 0013, 0018, 0022, 0100; claims 2, 4-8] electrical stimulation by iteratively selecting different values  (iteratively testing involving changing parameters to determine the optimum parameter set) for at least one of a pulse width (pulse width in a range from 50 μs to 500 μs), a pulse frequency (pulse frequency in a range from 5 Hz to 250 Hz)) [pars. 0088, 0110, 0134].


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2016/0045747) in view of Wei et al. (US 2011/0118805) as applied to claim 12 above, and further in view of Parker et al. (US 2014/0236257).

[Claims 9-10] Jian discloses selecting the primary electrical stimulation parameter set but does not explicitly indicate the one or more processors are further configured to generate, based on the obtained respective signals, an interpolation curve or response curve for each electrode combination from which electrical stimulation was delivered to the patient, and wherein, to determine, based on the obtained respective signals, the primary electrical stimulation parameter set that defines electrical stimulation therapy deliverable to the patient by the stimulation generator, the one or more processors are further configured to select, based on the interpolation curves or response curves for each electrode combination, a primary electrode combination and an amplitude of the primary electrical parameter set.
Parker discloses a neuromodulation system comprising generating a response curve using linear interpolation between points [par. 0097].
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the primary electrical stimulation parameter set based on interpolation of a response curve as taught by Parker in order determine each patient’s response at various stimulation setting including values between the values tested.  The skilled artisan would also understand that in the art of neurostimulation response curves are used to access a patient’s response to stimulation i.e. the measurements made by the EMG electrodes of Jiang are implicitly analyzed by evaluating response curves. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        24 January 2022